Citation Nr: 0709565	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for chronic otitis 
media with attic retraction cholesteatoma status post 
mastoidectomy.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1973 to July 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

The Board notes a statement of the case (SOC) was issued in 
September 2003 in connection with the claims for an increased 
evaluation for his bilateral hearing loss and for tinnitus.  
The veteran subsequently testified at a hearing at the RO in 
September 2003, and a supplemental statement of the case 
(SSOC) was issued in February 2004.  Although the veteran did 
not submit a written substantive appeal in connection with 
those issues, the Board notes that the hearing transcript may 
be accepted as a substantive appeal. Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993). Therefore, the Board concludes that the 
veteran's hearing testimony constitutes a timely substantive 
appeal for those issues and finds that its jurisdiction 
extends to consideration of the issues of entitlement to an 
increased evaluation for bilateral hearing loss and for 
tinnitus.

A hearing was held on January 13, 2006, in Washington, DC, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case. A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for bipolar 
disorder and for chronic otitis medical and to an increased 
evaluation for bilateral hearing loss will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Law and Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.






REMAND

Reasons for Remand:  To obtain additional treatment records, 
to secure the veteran's complete personnel records, to afford 
him a VA examination, to provide him with a corrective notice 
letter, and to allow for the initial consideration of 
additional evidence by the RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  VA must also 
inform the claimant about the information and evidence that 
VA will seek to provide and inform him about the information 
and evidence he is expected to provide.  In addition, the 
duty to assist the claimant includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran testified at 
his January 2006 hearing that he began receiving treatment at 
the Brecksville VA Medical Center in 1995, and he also 
submitted a printout indicating the dates and times of his 
appointments from February 1988 to November 1995.  The 
evidence of record does include a VA examination report dated 
in February 1988 as well as VA medical records dated from 
January 1995 to August 1995.  However, the claims file does 
not contain VA medical records dated in June 1988 or from 
August 1995 to November 1995, as indicated in the printout.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
the veteran's bipolar disorder, chronic otitis media, and 
bilateral hearing loss.

The veteran also testified at his January 2006 hearing that 
he had disciplinary problems in service that were indicative 
of early symptoms of bipolar disorder.  In particular, he 
referenced a Captain's Mast and indicated that he had had 
eight disciplinary actions during his military service.  
Although the veteran did submit some copies of his service 
personnel records, the Board observes that no information 
related to a Captain's Mast or its findings are contained in 
the current record.  The veteran's complete service personnel 
records may contain evidence relevant to his claim.  
Therefore, the RO should obtain and associate with the claims 
file the veteran's complete service personnel records, 
including Captain's Mast records.

The Board also observes that the veteran was afforded a VA 
examination in August 2002 in connection with his claim for 
an increased evaluation for bilateral hearing loss.  However, 
he has essentially asserted at his January 2006 hearing that 
his bilateral hearing loss is worse than it was recorded at 
the time of his August 2002 VA examination.  The Board notes 
that it has been well over four years since his last 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the veteran has claimed that his hearing loss has 
been made worse by his chronic otitis media for which he is 
also seeking service connection.  However, he has not been 
afforded a VA examination in connection with that claim.  The 
veteran has contended that his current chronic otitis media 
is related to an ear injury sustained in service.  His 
service medical records do show that he was smacked in the 
right ear with an open hand in September 1978 and that there 
was a right posterior-superior perforated tympanic membrane.  
He also complained of a small lump in his left ear in 
November 1980, and the assessment was listed as secondary 
healing of the ear due to infection.  It was further noted in 
May 1982 that he complained of pain when he swallowed and 
that such pain shot up his left ear.   In addition, the Board 
notes that the veteran's post-service treatment records 
indicate that he has been diagnosed with chronic otitis 
media.  Nevertheless, the evidence of record does not include 
a medical opinion addressing the etiology of such a disorder.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the current severity and 
manifestations of his bilateral hearing loss and the nature 
and etiology of any chronic otitis media that may be present.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal and the case is already being remanded for 
further development, the RO should provide the veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Lastly, the Board observes that additional evidence has been 
received, which was not previously considered by the RO.  A 
Supplemental Statement of the Case (SSOC) was not issued, and 
the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for bipolar 
disorder, chronic otitis media, and 
bilateral hearing loss.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for VA medical records 
dated in June 1988 and from August 1995 
to November 1995.

3.  The RO should obtain copies of the 
veteran's complete service personnel 
records, including Captain's Mast 
records discussed during his January 
2006 hearing before the Board.  If the 
search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any chronic otitis medica 
that may be present and to ascertain the 
current severity and manifestations of 
his service-connected bilateral hearing 
loss. Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and puretone 
audiometry test.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records and the medical literature 
submitted by him, and to indicate 
whether it is at least as likely as not 
that the veteran currently has chronic 
otitis media that is causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should also 
undertake any other development it 
determines to be indicated.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


